Citation Nr: 1219218	
Decision Date: 05/31/12    Archive Date: 06/07/12

DOCKET NO.  05-28 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Whether new and material evidence has been received to reopen a previously denied claim of service connection for a back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel



INTRODUCTION

The Veteran served on active duty with the United States Air Force from March 1965 to May 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2004 rating decision by the Los Angeles, California, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which declined to reopen a previously denied claim of service connection for a back disability.

In May 2008, the Board remanded the matter for additional development.  In a July 2009 decision, the Board denied reopening of the claim of service connection for a back disability.  The Veteran appealed this denial to the Court of Appeals for Veterans Claims (CAVC or Court), which in December 2010, based on a Joint Motion, vacated the Board's decision and remanded the appeal for further action.

In May 2011 the Board in turn remanded the appeal for further development consistent with the Court's directives.  Required action having been taken, the matter has now been returned to the Board.

In the May 2011 remand, the Board noted that the issue of service connection for hernia problems appeared to have been raised in September 2005 correspondence, but had not been adjudicated by the Agency of Original Jurisdiction (AOJ).  This claim was actually previously denied in April 1983.  It does not appear any action has yet been taken on the attempted reopening.  It is again referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  In an unappealed April 1983 decision, the RO denied service connection for a back disability on the grounds that no nexus between current disability and in-service injury and treatment was shown; the denial became final in April 1984.

2.  Evidence received since April 1983 is cumulative and redundant of evidence already of record, fails to address an unestablished fact necessary to substantiate the claim, or does not raise any reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The April 1983 rating decision is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 20.302, 20.1103 (2011).

2.  The criteria for reopening the previously denied claim of service connection for a back disability are not met.  38 U.S.C.A. §§ 5107, 5108 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  July 2002, November 2003, and March 2006 letters satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The March 2006 letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specific to claims for reopening, the November 2003 letter informed the Veteran of both the reopening criteria and the criteria for establishing the underlying claim for service connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).

The Veteran's service treatment records and all available VA treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159. The Veteran has alleged the existence of other potentially relevant records, and VA has made all required efforts to obtain such, consistent with the duty to assist.  38 C.F.R. § 3.159(c).  Complete records from 1970 forward have been requested from the VA Greater Los Angeles Health Care System and the VA Long Beach Health Care System; both requests covered not only the medical centers, but all associated clinics.  These are the VA facilities identified by the Veteran or in the record as having provided services in the past; no other VA facility was identified.  Responses have been received certifying that there is no record of treatment of the Veteran other than what has already been provided.  Specifically, there is no record of treatment in the 1970's, or 1980's treatment (other than already of record from West LA).  This is wholly consistent with the Veteran's repeated statements that he received private, not VA, treatment in the 1970's, and was treated on only one occasion at the VA Wadsworth clinic in approximately 1982.

VA has made no efforts to obtain private health care records for this period.  Although the Veteran has stated he received treatment through his employer, Reynolds Metals (now Ball Can Manufacturing) and their insurance carrier, Liberty Mutual, he also informed VA that the treating doctor "was no longer there" and had left no records behind.  He also indicated the insurance company had not retained records.  Verification of the former employer's corporate name reveals that the Torrance, California, location where he was employed closed in 2011.

No VA examination has been afforded the Veteran in connection with his attempt to reopen the previously denied claim.  The duty to examine applies only after new and material evidence sufficient to reopen has been received.  38 C.F.R. § 3.159(c)(4)(iii).

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Analysis

An appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  Rating actions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216 (1994).

At the time of the April 1983 denial, the evidence consisted of service treatment records demonstrating an in-service muscle strain which resolved, and a February 1983 VA examination diagnosing current degenerative changes of the back, disc space narrowing at L4-L5, and changes of the lumbosacral angle.  The Veteran alleged that he had injured his back lifting an ammunition can in service, and had recurrent back pain since that time.

Since April 1983, VA has received extensive VA treatment records dating from April 1983 to September 2011 documenting continued intermittent back complaints, a statement from the Veteran's sister regarding his condition prior to service, allegations from the Veteran regarding his injury in service and recurrence of back pain since, and a statement from a VA doctor dated in July 2011.  None of these items constitutes new and material evidence.

VA treatment records are new in the sense that they were created since the last prior denial, but they are cumulative and redundant of the evidence already of record.  Further, they do not address an unestablished fact.  They merely affirm the already demonstrated existence of a current low back disability.  To the extent doctors cite a relationship between an in-service injury and current complaints, or report problems since service, this is merely repetition of the Veteran's reported history and allegations.  Mere repetition of the allegations in a medical record does not transform them into competent medical evidence.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).

Those allegations are repetitions of the same allegations fully considered and weighed in the April 1983 rating decision.  The Veteran has made no new claim, raised no new theory, or provided any additional detail.  His allegations are not new.

The Veteran's sister has stated that the Veteran had no back problems and was in good health prior to service.  This statement is new, but fails to address an unestablished fact.  It is accepted that the Veteran was in sound condition on entry into service; his in-service back injury is well documented.  The sister provides no information relevant to the back since service, and so it is not material.

The July 2011 VA doctor's statement reads in full, "Patient [Veteran] suffers from chronically recurrent low back pain that is more likely than not related to injury in April 1966 while lifting ammunition can."  Unfortunately, the doctor has provided no rationale of any kind for his stated belief.  To have probative value, a medical opinion must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The July 2011 statement therefore has no probative value.

A medical opinion without probative value cannot constitute new and material evidence.  No weight can be afforded the statement, and so it cannot raise any reasonable possibility of substantiating the claim.  Reonal v. Brown, 5 Vet. App. 458 (1993).  Nor does the statement raise the possibility of substantiating the claim should it be reopened; the statement's lack of probative value on its face triggers no development obligation.  Shade, 24 Vet. App. at 110.  While the Board can and should seek clarification of evidence as part of the duty to assist, Savage v. Shinseki, 24 Vet. App. 259 (2011), here such development (to ask the doctor to provide a rationale) goes beyond mere clarification; it is tantamount to providing a full VA examination.  Such assistance is specifically not applicable until after reopening.  38 C.F.R. § 3.159(c)(4)(iii).

At best, the doctor's statement can be taken as mere repetition of the Veteran's own allegations of chronic recurrent back pain since service which gave rise to the current claim.  These statements have, as is noted above, been fully and previously considered.  They are not new.

The preponderance of the evidence is against the claim; new and material evidence has not been received.  There is no doubt to be resolved.  Reopening of the previously denied claim of service connection for a back disability is not warranted.

ORDER

Reopening of the previously denied claim of service connection for a back disability is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


